TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00380-CR



                               Anthony Glen Powell Jr., Appellant

                                                    v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 63121, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Pursuant to a plea agreement, appellant Anthony Glen Powell Jr. pleaded guilty to

the offense of possession of a controlled substance with intent to deliver. Punishment was assessed

at ten years’ imprisonment, but the district court suspended imposition of the sentence and placed

Powell on community supervision for ten years. The district court certified that, although this was

a plea-bargain case, Powell had the right to appeal the district court’s denial of a motion to suppress

that Powell had filed prior to entering his plea.

                However, while this appeal was pending, the State filed a motion to revoke

Powell’s community supervision. In the motion, the State alleged that Powell had committed, on

two occasions since being placed on community supervision, the offense of possession of a

controlled substance. As a result of these allegations, two new cases were filed against Powell.1


       1
           The trial court cause numbers are 65,311 and 65,321.
                Subsequently, Powell entered into a new plea agreement with the State. As part of

this new plea bargain, Powell agreed to plead guilty to the new offenses, true to the allegations in

the motion to revoke, and to waive his right of appeal in all three cases—the two new cases and

the first case that is the subject of this appeal. In exchange, the State agreed to recommend a

sentence of five years’ imprisonment (as opposed to the ten years originally assessed), with the

sentence in all three cases to run concurrently. At the hearing on the State’s motion to revoke,

consistent with the plea agreement, Powell pleaded guilty to the new offenses and true to the

allegations in the motion to revoke. The district court then imposed sentence in accordance with the

recommendation of the State.

                The district court has since filed an amended certificate of Powell’s right to appeal.

In it, the district court has certified that this is a plea-bargain case, Powell has no right of appeal,

and he has waived the right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Accordingly, we dismiss

the appeal.




                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 10, 2010

Do Not Publish



                                                   2